Title: To Thomas Jefferson from James B. Gardiner, 24 June 1808
From: Gardiner, James B.
To: Jefferson, Thomas


                  
                     Most Honoured Sir,
                     Marietta, June 24th. 1808.
                  
                  Several weeks have elapsed since I took the liberty of addressing you on as subject which peculiarly concerns my future welfare; but have not yet had the happiness of being answered. My situation remains unaltered; and my embarrassments increase. Hope is on the wing; and I fear without a speedy turn of fortune, will soon take an eternal flight. It remains with your excellency to apply my abilities to laudable purposes, or decree them to the bavure of oblivion. But permit me, my dear sir, to importune you for an answer, and your sentiments on the occasion. Let them be what they may, I will submit without a murmur.
                  I have the Honoed to remain, Your Excellency’s Humble and devoted Servt.
                  
                     James. B. Gardiner. 
                  
               